Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about June 13, 2001, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed acts which, if committed by an adult, would constitute two counts of sodomy in the first degree, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court properly permitted the eight-year-old victim to give sworn testimony since her responses established that, even if she did not understand the meaning of the particular word “oath,” she sufficiently understood the difference between truth and falsity, the duty to tell the truth, the meaning of swearing to tell the truth, and the divine and secular consequences of lying (see People v Parks, 41 NY2d 36, 45; People v Cordero, 257 AD2d 372, 373-374, lv denied 93 NY2d 968).
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the weight to be given to minor inconsistencies in the victim’s testimony, were properly considered by the court and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94). The victim’s testimony, as well as that of her grandmother, was consistent with the medical evidence, and supported the court’s finding. Concur— Nardelli, J.P., Mazzarelli, Sullivan, Ellerin and Marlow, JJ.